This case is submitted on motion to strike the bill of exceptions and on the merits. The bill of exceptions *Page 530 
was presented March 4, 1927, and signed and approved on May 5, 1927. It was not signed within 60 days after it was presented, neither did the last day fall on Sunday. The time must be computed by excluding the first day and including the last; unless the last is Sunday, when it must be excluded and the Monday following counted as the last day. The motion to strike the bill of exceptions must be granted. The only errors assigned relate to the action of the court on requested charges. In the absence of a bill of exceptions, such action cannot be reviewed. All the above questions have been fully considered and determined by this court. Battle v. Wright,217 Ala. 354, 116 So. 349; Ettore v. State, 214 Ala. 99,106 So. 508.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.